Hill, J.
Ed Hamilton instituted habeas-corpus proceedings against Buell Stark, for the release of his minor child alleged to be unlawfully detained by the defendant. A rule was issued on September 30, ordering the defendant to be served, and that he produce the body of the child befoi-e the court on the 2d day of October. The writ was served, but the child was not produced. At the hearing evidence was introduced *45upon which it was ordered that the defendant be adjudged in contempt of court for failing to produce the body of the child so detained, and that the defendant be committed to the common jail of the county until he purged himself of the contempt. To this order a bill of exceptions was sued out by the defendant, which was filed in the Supreme Court on the 15th day of October. It appears from a motion to dismiss the bill of exceptions, and the response thereto contained in the brief of the plaintiff in error, that on the 16th day of October the trial court passed an ex parte order discharging the respondent from custody, and he was released. On the call of the case in the 'Supreme Court a motion was made to dismiss the writ of error on the ground that the question for decision was moot. Held, that the only relief that the plaintiff in error could gain by a reversal of the judgment would be a discharge from custody; and it appearing that hE has already been discharged, the question raised by the bill of exceptions is moot, and the writ of error should be dismissed. See Cook v. Lowry, 148 Ga. 516 (97 S. E. 440); Mills v. Green, 159 U. S. 651 (16 Sup. Ct. 132, 40 L. ed. 293); Fisher v. Baker, 203 U. S. 174 (27 Sup. Ct. 135, 51 L. ed. 142).
No. 1180.
April 16, 1919.
Attachment for contempt. Before Judge Tarver. Whitfield superior court. October 2, 1918.
C. D. McCutchen, F. K. McCutchen, R. R. Arnold, and A. H. Davis, for plaintiff in error.
G. G. Glenn, Harris & Harris, and F. W. Copeland, contra.

Writ of error dismissed.


All the Justices concur, except